Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 17, 2014

                                       No. 04-13-00148-CV

                                        Javier H. PEREZ,
                                            Appellant

                                                 v.

                          Patricia VILLARREAL and Israel Villarreal,
                                         Appellees

                   From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2011-CVT-000406-D2
                         Honorable Monica Z. Notzon, Judge Presiding


                                          ORDER

        On March 28, 2014, Appellant filed his reply brief. On April 11, 2014, Appellees filed a
sur-reply brief and moved this court to grant their leave to file a sur-reply brief. See TEX. R. APP.
P. 38.7; 4TH TEX. APP. (SAN ANTONIO) LOC. R. 8.4 (requiring a party to obtain the court’s
permission to file a supplemental brief); Standard Fruit & Vegetable Co. v. Johnson, 985 S.W.2d
62, 65 (Tex. 1998) (“Generally, a party must seek leave of court to file an amended or
supplemental brief, and the appellate court has some discretion in deciding whether to allow the
filing.”).
       Appellees’ motion is GRANTED; the sur-reply brief is filed.


       It is so ORDERED on April 17, 2014.
                                                      PER CURIAM


ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court